Citation Nr: 1213862	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-45 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975.  He had service in the Michigan Army National Guard from June 1970 to March 1974 and from February 1981 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the issue on appeal was re-characterized to entitlement to service connection for an acquired psychiatric disorder.  The change was made in light of the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record establishes several psychiatric diagnoses and the claim for service connection is not limited to a specific diagnosis.

The Veteran changed his representative after a statement of the case (SOC) was issued in September 2009.  He elected to be represented by an attorney, as reflected on the title page.  The attorney submitted a letter to the RO to serve as the substantive appeal in this case in November 2009.  The case was certified on appeal to the Board in February 2010.

The Board wrote to the Veteran, and his previous representative, a veterans' service organization (VSO), to inform him that his claim was received at the Board in February 2010.  The Veteran's attorney wrote to the Board in regard to the correspondence in April 2010.  The attorney noted that the Veteran had changed his representation and a copy of the designation was provided.  The attorney also requested a 90-day stay to allow for the submission of additional evidence and argument.  There is no indication of a formal reply to the extension request in the claims folder.

The attorney submitted additional argument and a medical report that was received at the Board in May 2010.  The attorney also waived consideration of the new evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).

The attorney wrote to the Board in April 2011 to confirm his desire for the case to proceed to appellate review.  The letter noted that he contacted the Board about the status of the case and was told it was still pending based on his prior request for a 90-day stay.  The attorney stated that he had submitted the additional evidence in May 2010.  He also stated that he was withdrawing his request for a stay and asked that the Board proceed with adjudication of the appeal.


REMAND

The Veteran submitted his claim for service connection for an acquired psychiatric disorder in March 2007.  He also submitted copies of his service treatment records (STRs) and service personnel records at that time.

The records reflect that the Veteran enlisted in the Michigan Army National Guard (MIArNG) for a period of six years in June 1970.  He performed his initial active duty for training (IADT) from December 1970 to April 1971.  He maintained his status in the MIArNG until he was discharged in March 1974.  Aside from the period of IADT, there is no evidence that his service included anything more than the required two weeks of active duty for training (ACDUTRA) and his required periods of inactive duty for training (INACDUTRA).

The Veteran was discharged from the MIArNG and called to active duty in March 1974 because he had failed to maintain a satisfactory performance in the MIArNG.  The Veteran served on active duty with the United States Army from March 1974 to September 1975.  He was discharged from the Army upon completion of his obligated military service in June 1976.

The personnel records for the period of active duty show that the Veteran attempted to be relieved from active duty or at least be reassigned from his unit in Germany to one in the United States.  The materials include a letter from the Veteran to his Congressional representative, dated in August 1974.  The Veteran was home on leave at that time.  The Veteran reported that the conditions of his assignment in Germany were intolerable.  He spoke of rampant drug use, to include hard drugs.  He reported his own use of drugs - he said his use was quite extensive.  He also said he had been trying to quit, but drug use was tolerated and accepted.  He reported having periods of depression and frustration in dealing with his situation.  He also said he had contemplated taking his own life.  He said he would rather not live at all instead of a return to drugs.  He felt that an assignment back to the United States would be beneficial because he would not be faced with the blatant use of drugs.  He felt that a return to Germany would be detrimental to his future and his physical and mental health.

The Veteran also submitted a letter from [redacted] to the same Congressional representative that was dated in August 1974.  Mr. [redacted] said that he and his wife had noticed a significant deterioration in the Veteran's mental stability since the beginning of his active military duty.  He said he and his wife's growing concern for the Veteran's well being had been continually reinforced by frequent letters that were very descriptive about the Veteran's life in Germany.  He said the letters contained information primarily related to the level of drug abuse that the Veteran was exposed to on a daily basis.  Mr. [redacted] said this appeared to be having a very negative influence on the Veteran's own mental and physical welfare.  He said the Veteran had talked about his inability to cope with severe depression that had resulted from his exposure to this environment.  He said the Veteran had even contemplated suicide.  He advocated for the Veteran's return to the United States.

The Veteran's assignment was not changed.  He continued in his assignment in Germany until his release from active duty in September 1975.

The records submitted by the Veteran show that he reenlisted in the MIArNG in February 1981.  He served until his discharge in February 1986.  There is no indication in the records that he performed any periods of active duty during that time outside of required annual active duty for training.  The personnel records for this period of service reflect that the Veteran was very successful in the MIArNG.  The records show he took steps to apply for Officer Candidate School (OCS).  He earned several honors during this period of service as well.  He was promoted to Sergeant (E-5) from E-4 during this period of service.  His annual enlisted evaluation report, for the period ending in August 1985, was outstanding with a recommendation that he be promoted ahead of his peers.  This was after he had been promoted to Sergeant.  

The Veteran submitted records that indicate he attempted to reenlist in the MIArNG in May 1988.  However, there are no additional records to show what happened in regard to that effort.  The Veteran has not alleged any additional service from that date and beyond.

As noted, the Veteran submitted copies of his STRs.  These covered the period from June 1970 to September 1975 and from October 1980 to December 1982.  The records from June 1970 to September 1975 relate to the Veteran's first period of MIArNG service as well as his period of active duty.  They include an enlistment physical examination from June 1970 and an accompanying Report of Medical History (RMH) submitted by the Veteran.  No psychiatric abnormalities were noted on the physical examination.  However, the Veteran provided a "yes" answer on his RMH in regard to the question of depression or excessive worry.  The examiner wrote in a comments section on the form that there was no reason for excessive worry.  The Veteran listed the death of his father on his RMH in a section that asked about the health and status of family members.

The Veteran completed his IADT in April 1971.  He was afforded an examination at that time.  The physical examination was negative for any defects related to psychiatric abnormalities.  However, the Veteran again provided a "yes" answer on his RMH in regard to depression or excessive worry.  He also provided a "yes" answer to questions about frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble of any sort.  The Veteran had also said "yes" to any drug or narcotic habit but changed it to a "no" answer.  The examiner said that the Veteran's depression/nervousness existed prior to service (EPTS) without further comment or description.

The Board notes that the Veteran has annotated the June 1970 RMH to indicate that his father had recently died at the time he indicated depression or excessive worry.  Further, he had recently broken up with his girlfriend when he completed the RMH in April 1971 and annotated his copy of the form with that information.

The Veteran was called to active duty in March 1974.  He did not receive a physical examination at that time.  However, the Veteran had been given a periodic physical examination in July 1973 that could be used for his entry onto active duty.  There was no report of any psychiatric abnormality at that time.  There is no evidence that a RMH was completed at the time of the examination in July 1973.

The STRs, for the period from June 1970 to September 1975, do not reflect treatment for any psychiatric illness.  

The RO obtained the original STRs for the period from June 1970 to September 1975.  The original records contain no additional entries from the records provided by the Veteran.

The Veteran provided limited STRs for the 1980 to 1982 period.  In fact, the only medical records relate to physical examinations provided in October 1980 and December 1982.  The October 1980 physical was for enlistment purposes in the MIArNG.  The examination report did not list any psychiatric abnormalities.  The Veteran completed a RMH wherein he stated he was in good health and "under no medications."  It appears that he originally checked "yes" on the RMH for depression or excessive worry but this was overwritten and the "no" block was checked.  The second STR is an appointment physical examination that was conducted in conjunction with the Veteran's OCS preparations.  The examination was given in December 1982.  The physical examination report contained no findings of a psychiatric abnormality.  The accompanying RMH contained a stamped entry certifying that "I am in good health and on no medication."  It was signed by the Veteran.  The RMH appears to contain a mark in the "yes" column for depression or excessive worry; however, it is faded out as if a product was used to mark it out.  The block then is checked "no".  It cannot be determined from this copy if there was a "yes" answer that was changed.  (The original copy will be requested on remand.)

The Veteran also submitted a significant amount of private medical evidence that related to treatment provided to him from September 1980 to February 2007.  The records were from several sources.  Records from the Burns Clinic cover a period from September 1980 to October 1993.  The Veteran was noted to use Dalmane as a sleep aid in an entry from December 1980.  Entries from September 1980 and December 1980 recommend the Veteran to have an electroencephalogram (EEG).  The basis for the recommendation is not indicated.  An entry from February 1981 reports the Veteran as very unstable emotionally with recurrent depression.  The remaining records are interspersed with diagnoses of anxiety and depression.  There are entries that show visits for psychotherapy but the entries contain no further information.  There are no entries that relate the diagnoses to the Veteran's military service for any period of time.

Records from Brighton Hospital show that the Veteran was hospitalized for approximately a month between April and May 1983.  His primary diagnosis was poly drug dependence, subacute (said to be resolved) and chronic (under treatment).  The discharge summary reported the Veteran to have chronic alcoholism as well as some exposure to street and prescription drugs.  The summary noted that a psychiatrist felt the Veteran's problems were primarily cannabis and alcohol dependence and, although there was some slight paranoia in his thinking, this was primarily related to both his background military experience and perhaps some toxicity.  

The Veteran was followed at Northern Michigan Alcoholism and Addiction Treatment Services from May 1983 to June 1983.  The discharge summary noted that the Veteran was detoxified at the facility.  It was noted that he presented with a high degree of anxiety and a preoccupation with relationships.  The initial and final diagnoses were the same by name with the primary being alcohol dependence and the secondary being poly drug dependency.  The alcohol dependence was reported as in remission on admission and at discharge.  The poly drug dependency was reported as subacute and chronic on admission and in remission at the time of discharge.  It was noted that the Veteran had requested that he be given weekends off to attend National Guard functions while in treatment.  This was refused.

The Veteran was hospitalized at Brighton Hospital from July to August 1985.  His diagnoses were chronic alcohol and poly drug dependence, marital/family problems- assigned to counseling, job- assigned to counseling, depression/anger- assigned to counseling, relapse- assigned to counseling, and development of an aftercare plan.  

Records from S. Hotchkiss, M.D., cover a period from January 2006 to July 2007 and note treatment for several medical conditions, to include depression.  In addition, counseling records from P. W. Sullivan, Ph.D., relate to treatment provided to the Veteran from January 2007 to August 2007.  

As can be seen by the listing of medical evidence, there is no medical evidence of psychiatric treatment from September 1975 to February 1981.  There is also a gap of psychiatric treatment records from October 1993 to January 2006.  

In addition to the military records and medical evidence submitted, the Veteran provided a statement from an individual, [redacted], who served with him in Germany.  Mr. [redacted] statement was dated in August 2007.  He related that the Veteran was assigned to his squad in their unit in Germany.  He said it became quite clear the Veteran was experiencing severe emotional issues relating to his assignment.  He said the Veteran, on numerous occasions, became depressed and expressed frustration at being activated into the regular Army.  He also corroborated the Veteran's account of the rampant drug use that took place.  He said he spent a considerable amount of time working with the Veteran but this became more difficult with the extensive drug and alcohol abuse within the battalion.  He said the Veteran was sent to see a counselor but these sessions did not seem to help the Veteran with his depression.  

Mr. [redacted] said he had been in touch with the Veteran through the years by correspondence.  He said the Veteran indicated to him that he continued to suffer from depression that had impacted his life since leaving the service.  

The Veteran also provided a statement that summarized his active duty from 1974 to 1975.  He noted the intense racial strife that was present in addition to the drug and alcohol abuse that was present in Germany.  He reported that he had numerous sessions with a chaplain and was told to see a mental health professional.  He reported that he had weekly sessions.  He noted that there was no mention of these sessions in his STRs.  He said that, since his discharge from active duty, he had been plagued throughout the years by depression, suicidal thoughts, paranoid thinking, anxiety disorder, adjustment disorder problems, inability to cope with situational stressors, impaired thought processes, alcohol substance abuse, difficulty in maintaining relationships, getting into violent fights, and difficulty adapting to stressful circumstances, especially at work.  He said he took an early retirement from his employment.  He said he had difficulty his entire life since his involvement with the military.

The Veteran submitted evidence of his having been granted disability benefits from the Social Security Administration (SSA) in October 2007.  The notice letter said the Veteran was determined to be entitled to benefits as of August 2007.  The Veteran did not provide a copy of the actual decision or medical evidence used in making the determination.  

The RO denied the Veteran's claim for service connection in April 2008.  The RO held that the Veteran's psychiatric disorder existed prior to service.  The specific evidence relied on was not mentioned; however, it is appears the RO noted the Veteran's self-reported depression or excessive worry on his RMH from June 1970 and again in April 1971, as well as the use of the term "EPTS" by the one examiner.  

The Veteran submitted his notice of disagreement (NOD) with the denial of benefits in February 2009.  He submitted a multi-page statement in April 2009 wherein he sought to establish that a pre-existing disability was made worse by his military service.

As noted in the Introduction, the Veteran, through his attorney, submitted medical evidence that was received at the Board in May 2010.  The evidence consisted of a report by M. Cesta, M.D., dated in March 2010.  Dr. Cesta said he had reviewed the medical records of the case.  (The attorney had been provided a copy of the claims folder in December 2009.)  He referred to the STRs, specifically the two RMH documents wherein the Veteran had indicated depression or excessive nervousness.  He stated his review of the evidence did not establish the existence of a pre-existing psychiatric disease.  He noted the Veteran's explanations for his checking the blocks as his father having recently died in 1970 and the break-up of his relationship with his girlfriend in 1971.  

Dr. Cesta stated that the Veteran's psychiatric disorder began while he was on active duty and had progressed to the present time.  In this regard, he initially reported that the Veteran had a served for five years on active duty.  He then noted the Veteran's enlistment in the National Guard and IADT period upon which the Veteran returned to the National Guard in April 1971.  He said the Veteran reported working "in that capacity" for several years.  He also said the Veteran described a beginning and progression of significant symptoms of psychiatric disease during this period of time that included depressive episodes, irritability, anger, concomitant substance use disorder and a steady deteriorating clinical course.  He said the Veteran was then ordered to active duty in Germany for an 18-month period and this led to a profound downhill trajectory in his clinical condition.

Dr. Cesta did not address the lack of medical information from 1975 to 1983.  Nor did he address the Veteran's reenlistment in the National Guard in February 1981 and, as demonstrated in his personnel records, the Veteran's outstanding performance for five years.  Dr. Cesta opined that, after his service, presumably September 1975, the Veteran was manifesting an extremely severe major depressive disorder with multiple depressive episodes, substance use disorder and a complete withdrawal from society.  This is not indicated by the objective evidence of record and is contrary to the Veteran's reported health status on his National Guard physical examinations of October 1980 and December 1982.  If there are additional medical records available that are the basis for Dr. Cesta's opinion, those records should be provided to VA and included in the claims folder.  

In general, the law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the Court or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section, 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  

As noted, the term "active military, naval, or air service" includes active duty.  It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).

In most cases, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above-mentioned requirements for service connection, it should also be noted that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of pre-service existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

If the presumption of soundness is applicable, in order to rebut the presumption, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000); but see Smith v. Shinseki, 24 Vet. App. 40 (2010) (discussing presumption of soundness and presumption of aggravation in cases involving ACDUTRA).  

The Board concurs with Dr. Cesta's assessment in that the evidence of record at this time does not demonstrate the existence of a psychiatric disease prior to any period of service.  Thus, on remand, unless additionally developed evidence indicates otherwise, the RO must adjudicate the claim on a direct basis without consideration of a pre-existing disability.

The RO obtained the Veteran's original STRs for the period from June 1970 to September 1975.  However, all of the Veteran's original STRs should be obtained to ensure completeness of the record.  At a minimum this would include records associated with his second enlistment in the MIArNG from 1981 to 1986, to include the examination from October 1980, and records associated with his attempted third enlistment in May 1988.  A request should be made as well to determine if there are any records of the Veteran's counseling during his active duty period in Germany.

The RO should also obtain the Veteran's complete military personnel records.  This would include his MIArNG records from June 1970 to March 1974 and from February 1981 to February 1986, as well as any records from the Veteran's attempted enlistment in May 1988.  

The Veteran's SSA records must be obtained and associated with the claims folder.  

Finally, the Veteran should be afforded a VA examination in conjunction with his claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disability, at any time.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The AOJ should contact the appropriate agency to obtain the original STRs for the Veteran's second period of National Guard service.  Based on copies provided from the Veteran this would include an examination dated in October 1980 as well as any other records from that date to February 1986.  The request should also include any STRs for the attempted enlistment in May 1988.

In requesting the STRs, the AOJ should also attempt to obtain the counseling records for the Veteran's service in Germany as defined in his statements and the statement from Mr. [redacted].

The AOJ should also request the original personnel records for the Veteran's National Guard and active duty service from June 1970 to September 1975, February 1981 to February 1986 and May 1988.

4.  Upon completion of the above development, the AOJ should arrange for the Veteran to be afforded a psychiatric examination.  The examination should be performed by a psychiatrist or psychologist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the overall examination.  All indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

In addition to a review of all of the evidence of record, the psychiatric examiner should review the Veteran's several statements of how his call to active service in March 1974 affected him, as well as the letter from Mr. [redacted] and statement from Mr. [redacted].  The examiner should also review the records associated with the Veteran's second period of National Guard service, February 1981 to February 1986, as well as the private treatment records reflecting ongoing substance abuse and psychiatric care concurrent with such service.  

For any psychiatric diagnosis that may be established on examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the current disorder began during a period of qualifying service, or is related to an event of such service.  (The examiner should remain cognizant that National Guard service includes periods of ACDUTRA and INACDUTRA, which are only performed intermittently throughout the year.)  The report of examination must include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

5.  The AOJ must ensure that the medical examination report and opinion complies with this remand.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate

6.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  As indicated, unless additional evidence is developed to show the presence of a psychiatric disease prior to service, the adjudication should be based on direct service connection.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case.  They must be afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

